 



Exhibit 10.9

Artesyn Technologies, Inc.
2000 Performance Equity Plan

(As Amended and Restated Effective March 8, 2004)

ARTICLE 1. INTRODUCTION.

          The purpose of the Plan is to promote the long-term success of the
Company and its subsidiaries, as well as the creation of stockholder value, by
(a) encouraging Employees and Consultants to focus on critical long-range
objectives, (b) attracting and retaining Employees and Consultants with
exceptional qualifications and (c) linking Employees and Consultants directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for stock-based Awards in the form of Options,
Stock Appreciation Rights, Restricted Stock, Performance Awards and Stock Units,
as well as providing for other long-term performance awards related to the
Company’s stock or its stock performance. The Plan is further intended to enable
cash incentive awards to qualify as performance-based for purposes of the tax
deduction limitations under Section 162(m) of the Code.

          This is an amendment and restatement of the Plan effective March 8,
2004, subject to the approval of the Company’s stockholders. With respect to
Awards granted prior to March 8, 2004, the provisions of the Plan as in effect
prior to this amendment and restatement shall continue to govern. In the event
that the Company’s stockholders do not approve this amendment and restatement of
the Plan, the Plan as in effect prior to this amendment and restatement shall
remain in full force and effect in accordance with its terms.

          The Company previously adopted the 1990 Performance Equity Plan
(restated as of March 11, 1997) (the “Prior Plan”). Awards granted under the
Prior Plan prior to the effective date of this Plan (the “Prior Awards”) shall
not be affected by the adoption or restatement of this Plan, and the Prior Plan
shall remain in effect following the effective date to the extent necessary to
administer the Prior Awards.

          The Plan shall be governed by, and construed in accordance with, the
laws of the State of Florida (excluding their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

          2.1 Committee Composition. The Plan shall be administered by the
Committee. The Committee shall consist exclusively of two or more Directors of
the Company, who shall be appointed by the Board. In addition, the composition
of the Committee shall satisfy:

 



--------------------------------------------------------------------------------



 



          (a) Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and

          (b) Such requirements as the Internal Revenue Service may establish
for Outside Directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

          2.2 Committee Responsibilities. The Committee shall have the
discretion to (a) select the Employees and Consultants who are to receive Awards
under the Plan, (b) determine the type, number, vesting requirements and other
features and conditions of such Awards, (c) interpret the Plan, and (d) make all
other decisions relating to the operation of the Plan. The Committee may adopt
such rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons. The Committee may make any other provision in individual Awards,
including provisions for dispute resolution, that the Committee deems
appropriate. The Committee may allocate all or any portion of its
responsibilities and powers under the Plan to any one or more of its members,
the CEO or other senior members of management as the Committee deems appropriate
and may delegate all or any part of its responsibilities and powers to any such
person or persons, provided that any such allocation or delegation be in
writing; provided, however, that only the Committee, or other committee
consisting of two or more Directors, all of whom are both a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and an
“outside director” within the meaning of the definition of such term as
contained in Proposed Treasury Regulation Section 1.162-27(e)(3), or any
successor definition adopted under Section 162(m) of the Code, may select and
grant Awards to Holders who are subject to Section 16 of the Exchange Act or are
“Covered Employees” (within the meaning of the definition of such term under
Section 162(m) of the Code and any applicable regulations). The Committee may
revoke any such allocation or delegation at any time for any reason with or
without prior notice. In the event of such allocation or delegation of
authority, references in the Plan to the Committee shall be deemed to refer to
the delegate of the Committee.

          2.3 Indemnification. Each person who is or shall have been a member of
the Board, or a Committee appointed by the Board, or an officer of the Company
to whom authority is delegated in accordance with the Plan shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, conferred in a separate
agreement with the

2



--------------------------------------------------------------------------------



 



Company, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

          3.1. Basic Limitations. Common Stock issued pursuant to the Plan may
be authorized but unissued shares or treasury shares. The aggregate number of
shares of Common Stock issued under the Plan shall not exceed 4,400,000 shares.
No more than 4,400,000 shares of Common Stock may be issued under the Plan as
Incentive Stock Options. The limitations of this Section 3.1 shall be subject to
adjustment pursuant to Article 11.

          3.2 Shares Subject to Terminated Awards (Including Prior Awards).
Common Stock covered by any unexercised portions of terminated Options or Stock
Appreciation Rights (including canceled Options or Stock Appreciation Rights)
granted under Article 5, Common Stock subject to any Awards that are forfeited,
and Common Stock subject to any Awards that are otherwise surrendered by the
Holder may again be subject to new Awards under the Plan. In addition, Common
Stock covered by any unexercised portions of terminated Prior Awards (including
canceled Prior Awards), or Prior Awards which are otherwise surrendered by the
Holder, may again be subject to new awards under this Plan. Common Stock subject
to Options, or portions thereof, which have been surrendered in connection with
the exercise of Stock Appreciation Rights shall not be available for subsequent
Awards under the Plan, but Common Stock issued in payment of such Stock
Appreciation Rights shall not be charged against the number of shares of Common
Stock available for the grant of Awards hereunder. In the event of the exercise
of Stock Appreciation Rights not granted in tandem with Options, only the number
of shares of Common Stock actually issued in payment of such Stock Appreciation
Rights shall be charged against the number of shares of Common Stock available
for the grant of Awards hereunder.

ARTICLE 4. ELIGIBILITY.

          4.1 Awards Generally. Except as provided in Section 4.2, Employees and
Consultants shall be eligible for Awards under the Plan. The designation of an
individual to receive awards or grants under one portion of the Plan does not
require the Committee to include such Holder under other portions of the Plan.
In order to be eligible to participate in the deferral arrangements described in
Section 9.3(c), (d) or (e), an individual must be specifically designated by the
Committee as an Holder for purposes of those provisions.

          4.2 Incentive Stock Options. Only Employees of the Company, a Parent,
or a Subsidiary shall be eligible for the grant of ISOs. In addition, an
Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in Section 422(c)(5) of the Code are satisfied.

          4.3 Prospective Employees. For purposes of this Article 4, the term
“Employee” shall include a prospective Employee who holds an outstanding offer
of regular employment on specific terms from the Company, a Parent or a
Subsidiary. If an ISO is granted

3



--------------------------------------------------------------------------------



 



to a prospective Employee, the date when his or her service as an Employee
commences shall be deemed to be the date of grant of such ISO for all purposes
under the Plan (including, without limitation, Section 5.1(c)). No Award granted
to a prospective Employee shall become exercisable or vested unless and until
his or her service as an Employee commences.

          4.4 Limitations on Annual Awards. Subject to adjustment in accordance
with Article 11, in any calendar year, no Holder shall be granted Awards in
respect of more than 500,000 shares of Common Stock (whether through grants of
Options, Stock Appreciation Rights or any other Awards under this Plan) and
$2,000,000 in cash.

ARTICLE 5. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

          5.1 Option Awards.

          (a) Award Agreement. Each grant of an Option under the Plan shall be
evidenced by a written Award Agreement between the Holder and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are consistent with the Plan. The Award Agreement shall
specify whether the Option is an ISO or an NSO. The provisions of the various
Award Agreements entered into under the Plan need not be identical.

          (b) Number of Shares. Each Award Agreement shall specify the number of
shares of Common Stock subject to the Option and shall provide for the
adjustment of such number in accordance with Article 11.

          (c) Exercise Price. Each Award Agreement shall specify the Exercise
Price; provided that, except as otherwise provided in Section 11.4 in the case
of Options granted to replace stock options issued by acquired companies, the
Exercise Price per share shall in no event be less than 100% of the Fair Market
Value of a share of Common Stock as of the date of grant. In the case of an NSO,
an Award Agreement may specify an Exercise Price that varies in accordance with
a predetermined formula while the NSO is outstanding.

          (d) Buyout Provisions. The Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Option previously granted, or
(b) authorize an Holder to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

          (e) Transferability. Unless otherwise authorized by the Committee, an
Option shall not be transferable by the Holder otherwise than by will or by the
laws of descent and distribution. The Committee may, in the manner established
by the Committee, allow for the transfer without payment of consideration, of a
NSO by an Holder to a member of the Holder’s immediate family or to a trust or
partnership whose beneficiaries are members of the Holder’s immediate family. In
such case, the Option shall be exercisable only by such transferee. For purposes
of this provision, an Holder’s “immediate family” shall mean the Holder’s
spouse, children and grandchildren.

4



--------------------------------------------------------------------------------



 



          (f) Incentive Stock Option Share Limitation. No Holder may be granted
ISOs under the Plan (or any other plans of the Company and its Subsidiaries)
that would result in shares with an aggregate Fair Market Value (measured on the
Date of Grant) of more than $100,000 first becoming exercisable in any one
calendar year.

          (g) Deferral of Stock Option Gains. Stock Option Gains with respect to
NSOs granted under this Plan may be deferred in accordance with Section 9.3 by
any Holder who is designated by the Committee as eligible to participate in such
deferral arrangement.

          5.2 Stock Appreciation Rights.

          (a) Stock Appreciation Right Awards. The Committee is authorized to
grant to any Holder one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Holder. Stock Appreciation Rights granted in tandem
with Options may be granted simultaneously with, or, in the case of NSOs,
subsequent to, the grant to such Holder of the related Option; provided however,
that: (i) any Option covering any share of Common Stock shall expire and not be
exercisable upon the exercise of any Stock Appreciation Right with respect to
the same share, (ii) any Stock Appreciation Right covering any share of Common
Stock shall expire and not be exercisable upon the exercise of any related
Option with respect to the same share, and (iii) an Option and Stock
Appreciation Right covering the same share of Common Stock may not be exercised
simultaneously. Upon exercise of a Stock Appreciation Right with respect to a
share of Common Stock, the Holder shall be entitled to receive an amount equal
to the excess, if any, of (A) the Fair Market Value of a share of Common Stock
on the date of exercise over (B) the Exercise Price of such Stock Appreciation
Right established in the Award Agreement, which amount shall be payable as
provided in Section 5.2(c).

          (b) Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Exercise Price of the related Option.

          (c) Payment of Incremental Value. Any payment which may become due
from the Company by reason of an Holder’s exercise of a Stock Appreciation Right
may be paid to the Holder as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common Stock.
In the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date. No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Holder shall be adjusted as directed by the Committee to avoid
the issuance of any fractional share.

          (d) Deferral of Certain Stock Appreciation Rights. In the case of
Stock Appreciation Rights that are payable solely in shares of Common Stock, the
shares of Common Stock issuable upon the exercise thereof may be deferred in
accordance with Section 9.3 by any

5



--------------------------------------------------------------------------------



 



Holder who is designated by the Committee as eligible to participate in such
deferral arrangement.

ARTICLE 6. TERMS OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.

          6.1 Conditions on Exercise. An Award Agreement with respect to Options
and/or Stock Appreciation Rights may contain such waiting periods, exercise
dates and restrictions on exercise (including, but not limited to, periodic
installments) as may be determined by the Committee at the time of grant.

          6.2 Duration of Options and Stock Appreciation Rights.

          (a) Termination Events. Unless otherwise provided by the Committee in
the applicable Award Agreement, Options and Stock Appreciation Rights shall
terminate upon the first to occur of the following events:

          (i) Expiration of the Option or Stock Appreciation Right as provided
in the Award Agreement; or

          (ii) Termination of the Award in the event of an Holder’s disability,
retirement, death or other termination of service as provided in the Award
Agreement; or

          (iii) Ten years from the Date of Grant; or

          (iv) Solely in the case of a Stock Appreciation Right granted in
tandem with an Option, upon the expiration of the related Option.

          (b) Acceleration or Extension of Exercise Time. Subject to the limit
under Section 6.2(a)(iii), the Committee, in its sole discretion, shall have the
right (but shall not be obligated), exercisable on or at any time after the Date
of Grant, to permit the exercise of an Option or Stock Appreciation Right
(i) prior to the time such Option or Stock Appreciation Right would become
exercisable under the terms of the Award Agreement, (ii) after the termination
of the Option or Stock Appreciation Right under the terms of the Award
Agreement, or (iii) after the expiration of the Option or Stock Appreciation
Right.

          6.3 Exercise Procedures. Each Option and Stock Appreciation Right
granted under the Plan shall be exercised under such procedures and by such
methods as the Committee may establish or approve from time to time. The
Exercise Price of shares purchased upon exercise of an Option granted under the
Plan shall be paid in full in cash by the Holder pursuant to the Award
Agreement; provided, however, that the Board may (but shall not be required to)
permit payment to be made by delivery to the Company of either (a) shares of
Common Stock held by the Holder for at least six months or (b) any combination
of cash and Common Stock or (c) any other consideration that the Board deems
appropriate and in compliance with applicable law. In the event that any Common
Stock shall be transferred to the Company to satisfy all or any part of the
Exercise Price, the part of the Exercise Price deemed to have been satisfied by
such transfer of Common Stock shall be equal to the product derived by
multiplying the Fair

6



--------------------------------------------------------------------------------



 



Market Value as of the date of exercise times the number of shares of Common
Stock transferred to the Company. The Holder may not transfer to the Company in
satisfaction of the Exercise Price any fractional share of Common Stock. Any
part of the Exercise Price paid in cash upon the exercise of any Option shall be
added to the general funds of the Company and may be used for any proper
corporate purpose. Unless the Committee shall otherwise determine, any Common
Stock transferred to the Company as payment of all or part of the Exercise Price
upon the exercise of any Option shall be held as treasury shares.

          6.4 Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control, and all Stock Appreciation
Rights shall become immediately and fully exercisable. The provisions of this
Section 6.4 shall not be applicable to any Options or Stock Appreciation Rights
granted to an Holder if any Change in Control results from such Holder’s
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of Common Stock.

ARTICLE 7. RESTRICTED STOCK

          7.1 Restricted Stock Grants. The Committee may make grants of
Restricted Stock to Holders. Whenever the Committee deems it appropriate to
grant Restricted Stock, notice shall be given to the Holder, stating the number
of shares of Restricted Stock granted and the terms and conditions to which the
Restricted Stock is subject. This notice, when accepted in writing by the
Holder, shall become an Award Agreement between the Company and the Holder.
Restricted Stock may be awarded by the Committee at its discretion without cash
consideration.

          7.2 Transferability. No shares of Restricted Stock may be sold,
assigned, transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Holder is
treated as the owner under Sections 671 through 677 of the Code, except to the
extent that Section 16 of the Exchange Act limits an Holder’s right to make such
transfers), pledged, hypothecated, or otherwise encumbered or disposed of until
the restrictions on such shares, as set forth in the Holder’s Award Agreement,
have lapsed or been removed pursuant to Section 7.4 below.

          7.3 Rights as a Stockholder. Upon the acceptance by an Holder of an
Award of Restricted Stock, such Holder shall, subject to the restrictions set
forth in the Award, have all the rights of a stockholder with respect to such
shares of Restricted Stock, including, but not limited to, the right to vote
such shares of Restricted Stock and the right to receive all dividends and other
distributions paid thereon. Certificates, if any, representing Restricted Stock
shall bear a legend referring to the restrictions set forth in the Plan and
Holder’s Award Agreement. Such certificates may be held in custody by the
Company until the lapse of the restrictions on the Restricted Stock.

          7.4 Terms and Conditions of Award. Each Award of Restricted Stock
shall be subject to such terms, conditions and restrictions, whether based on
performance standards, periods of service, retention by the Holder of ownership
of specified shares of Common Stock or other criteria, as the Committee shall
establish. With respect to performance-based Awards of

7



--------------------------------------------------------------------------------



 



Restricted Stock intended to qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m) of the
Code, performance targets will consist of specified levels of one or more of the
Performance Goals. Except to the extent inconsistent with the performance-based
compensation exception under Section 162(m) of the Code, in the case of
Restricted Stock granted to Employees to whom such Section is applicable, the
Committee, in its discretion, but only under extraordinary circumstances as
determined by the Committee, may change any prior determination of performance
targets at any time prior to the final determination of the Award when events or
transactions occur to cause the performance targets to be an inappropriate
measure of achievement. Such Restricted Stock Awards may provide for, without
limitation, the lapsing of such restrictions as a result of the disability,
death or retirement of the Holder. Notwithstanding the provisions of Section 7.2
above, the Committee may at any time, at its sole discretion, modify or extend
Awards of Restricted Stock or accelerate the time at which any or all
restrictions will lapse or remove any and all such restrictions.

          7.5 Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all
restrictions with respect to Awards of Restricted Stock outstanding on the date
of such Change in Control shall lapse upon such Change in Control. The
provisions of this Section 6.4 shall not be applicable to any Options or Stock
Appreciation Rights granted to an Holder if any Change in Control results from
such Holder’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock.

ARTICLE 8. PERFORMANCE AWARDS

          8.1. Performance Awards.

          (a) Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Holders. A Performance Award shall
consist of the right to receive a payment (measured by the Fair Market Value of
a specified number of shares of Common Stock, increases in such Fair Market
Value during the Award Period and/or a fixed cash amount) contingent upon the
extent to which certain predetermined performance targets have been met during
an Award Period. Performance Awards may be made in conjunction with, or in
addition to, other Awards made under this Plan. The Award Period shall be two or
more fiscal or calendar years as determined by the Committee. The Committee, in
its discretion and under such terms as it deems appropriate, may permit newly
eligible Employees, such as those who are promoted or newly hired, to receive
Performance Awards after an Award Period has commenced.

          (b) Performance Targets. The performance targets may include such
goals related to the performance of the Company or, where relevant, any one or
more of its Subsidiaries or divisions and/or the performance of an Holder as may
be established by the Committee in its discretion. With respect to Performance
Awards intended to qualify for deductibility under the “performance-based”
compensation exception contained in Section 162(m) of the Code, the targets will
be limited to specified levels of one or more of the Performance Goals. The
performance targets established by the Committee may vary for different Award
Periods and need not be the same for each Holder receiving a Performance

8



--------------------------------------------------------------------------------



 



Award in an Award Period. Except to the extent inconsistent with the
performance-based compensation exception under Section 162(m) of the Code, in
the case of Performance Awards granted to Employees to whom such section is
applicable, the Committee, in its discretion, but only under extraordinary
circumstances as determined by the Committee, may change any prior determination
of performance targets for any Award Period at any time prior to the final
determination of the Award when events or transactions occur to cause the
performance targets to be an inappropriate measure of achievement.

          (c) Earning Performance Awards. The Committee, at or as soon as
practicable after the date of grant, shall prescribe a formula to determine the
percentage of the Performance Award to be earned based upon the degree of
attainment of performance targets.

          (d) Payment of Earned Performance Awards. Subject to the requirements
of Article 13, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, in the discretion of
the Committee. The Committee, in its sole discretion, may define such terms and
conditions with respect to the payment of earned Performance Awards as it may
deem desirable.

          8.2. Terms of Performance Awards. Unless otherwise provided by the
Committee in the applicable Award Agreement, the following terms shall apply to
Performance Awards granted under the Plan.

          (a) Termination of Employment. Unless otherwise provided below, in the
case of an Holder’s termination of employment prior to the end of an Award
Period, the Holder will not have earned any Performance Awards.

          (b) Retirement, Death or Disability. If an Holder’s termination of
employment is due to Retirement, death or disability (as determined in the sole
and exclusive discretion of the Committee) prior to the end of an Award Period,
the Holder or the Holder’s personal representative shall be entitled to receive
a pro-rata share of his or her Award as determined under Subsection (c).

          (c) Pro-Rata Payment. The amount of any payment made to an Holder
whose employment is terminated by Retirement, death or disability (under
circumstances described in Subsection (b)) will be the amount determined by
multiplying the amount of the Performance Award which would have been earned,
determined at the end of the Award Period, had such employment not been
terminated, by a fraction, the numerator of which is the number of whole months
such Holder was employed during the Award Period, and the denominator of which
is the total number of months of the Award Period. Any such payment made to an
Holder whose employment is terminated prior to the end of an Award Period under
this Section 8.2 shall be made at the end of the respective Award Period, unless
otherwise determined by the Committee in its sole discretion.

          (d) Other Events. Notwithstanding anything to the contrary in this
Article 8, the Committee may, in its sole and exclusive discretion, determine to
pay all or any portion of a Performance Award to an Holder who has terminated
employment prior to the end of an Award

9



--------------------------------------------------------------------------------



 



Period under certain circumstances (including the death, disability or
Retirement of the Holder or the occurrence of a Change in Control) and subject
to such terms and conditions as the Committee shall deem appropriate.

ARTICLE 9. OTHER STOCK-BASED AWARDS

          9.1. Grant of Other Stock-Based Awards. Other stock-based awards,
consisting of stock purchase rights, Awards of Common Stock, or Awards valued in
whole or in part by reference to, or otherwise based on, Common Stock, may be
granted either alone or in addition to or in conjunction with other Awards under
the Plan. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the persons to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Awards, and all other terms and conditions of the
Awards. Any such Award shall be confirmed by an Award Agreement executed by the
Committee and the Holder, which Award Agreement shall contain such provisions as
the Committee determines to be necessary or appropriate to carry out the intent
of this Plan with respect to such Award.

          9.2. Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article 9 shall be subject to the following:

          (a) Any Common Stock subject to Awards made under this Article 9 may
not be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.

          (b) If specified by the Committee in the Award Agreement, the
recipient of an Award under this Article 9 shall be entitled to receive,
currently or on a deferred basis, interest or dividends or dividend equivalents
with respect to the Common Stock or other securities covered by the Award.

          (c) The Award Agreement with respect to any Award shall contain
provisions dealing with the disposition of such Award in the event of a Change
in Control or in the event of a termination of employment prior to the exercise,
realization or payment of such Award, whether such termination occurs because of
Retirement, disability, death or other reason, with such provisions to take
account of the specific nature and purpose of the Award.

          (d) With respect to performance-based Awards of Stock Units intended
to qualify for deductibility under the “performance-based” compensation
exception contained in Section 162(m) of the Code, performance targets will
consist of specified levels of one or more of the Performance Goals. Except to
the extent inconsistent with the performance-based compensation exception under
Section 162(m) of the Code, in the case of Stock Units granted to Employees to
whom such section is applicable, the Committee, in its discretion, but only
under extraordinary circumstances as determined by the Committee, may change any
prior determination of performance targets at any time prior to the final
determination of the Award

10



--------------------------------------------------------------------------------



 



when events or transactions occur to cause the performance targets to be an
inappropriate measure of achievement.

          9.3 Stock Unit Awards.

          (a) In General. Without limiting the generality of the foregoing
provisions of this Article 9, and subject to such terms, limitations and
restrictions as the Committee may impose, Holders designated by the Committee as
Holders for purposes of this Section 9.3 may receive Awards of Stock Units:
(i) as Restricted Stock Unit Awards in lieu of or in addition to other Awards
under the Plan, (ii) in connection with the deferral of Stock Option Gains,
(iii) in connection with the deferral of restricted stock (whether granted under
this Plan or any other plan sponsored by the Company) and (iv) in connection
with the deferral of stock appreciation rights payable solely in shares of
Common Stock (whether granted under this Plan or any other plan sponsored by the
Company). The Committee shall establish rules and regulations governing the
deferrals and the Stock Unit Awards under any such arrangement as may be
established.

          (b) Restricted Stock Unit Awards. The Committee may grant Restricted
Stock Unit Awards representing the right to receive shares of Common Stock in
the future subject to the achievement of one or more goals relating to the
completion of service by the Holder and/or the achievement of performance or
other objectives. Restricted Stock Unit Awards shall be subject to the
restrictions, terms and conditions contained in the Plan and the applicable
Award Agreements entered into by the appropriate Holders. Until the lapse or
release of all restrictions applicable to an Award of Restricted Stock Units, no
shares of Common Stock shall be issued in respect of such Awards and no Holder
shall have any rights as a stockholder of the Company with respect to the shares
of Common Stock covered by such Restricted Stock Unit Award. Upon the lapse or
release of all restrictions with respect to a Restricted Stock Unit Award or at
a later date if distribution has been deferred, one or more share certificates,
registered in the name of the Holder, for an appropriate number of shares, free
of any restrictions set forth in the Plan and the related Award Agreement shall
be delivered to the Holder. A Holder’s Restricted Stock Unit Award shall not be
contingent on any payment by or consideration from the Holder other than the
rendering of services. Notwithstanding anything contained in this Section 9.3(b)
to the contrary, the Committee may, in its sole discretion, waive the forfeiture
period and any other conditions set forth in any Award Agreement under
appropriate circumstances (including the death, disability or Retirement of the
Holder or the occurrence of a Change in Control) and subject to such terms and
conditions (including forfeiture of a proportionate number of the Restricted
Stock Units) as the Committee shall deem appropriate.

          (c) Deferral of Stock Option Gains. Subject to such timing rules as
the Committee may establish, an Holder may irrevocably elect to defer receipt of
all or any portion of Stock Option Gains and receive a credit under his or her
Stock Unit Account of an equivalent number of Stock Units in accordance with
such limitations, terms and conditions as the Committee may determine. Any such
deferral election must occur in a time period designated by the Committee from
time to time. Nothing in this Section 9.3(c) of the Plan shall be interpreted to
permit an Holder to exercise any stock option to the extent such stock option is
not vested or is not otherwise exercisable in accordance with the applicable
plan and agreement. A Holder’s election to defer Stock Option Gains shall only
apply to stock option exercises in connection with which the Holder, in
accordance with the applicable plan and agreement, pays the total

11



--------------------------------------------------------------------------------



 



amount of the exercise price of such stock option by the delivery (or deemed
delivery) of shares of Common Stock held by the Holder for at least the period
of time required by the applicable plan and agreement.

          (d) Deferral of Restricted Stock. Subject to such timing rules as the
Committee may establish, an Holder may irrevocably elect to defer receipt of all
or any number of shares of restricted stock (whether granted under this Plan or
any other plan sponsored by the Company) and receive a credit under his or her
Stock Unit Account of an equivalent number of Stock Units. Any such deferral
election must be made in a time period designated by the Committee from time to
time. If an Holder elects to defer all or a portion of a restricted stock award
that has previously been granted, the Holder shall transfer the restricted stock
subject to such restricted stock award to the Company. Upon such transfer, the
restricted stock shall be canceled by the Company and held as treasury stock,
and shall no longer be considered outstanding shares. The Stock Units credited
to an Holder’s Stock Unit Account with respect to a deferral of shares of
restricted stock shall vest and shall be forfeited subject to the same terms and
conditions as were applicable to the original restricted stock. The number of
Stock Units credited to an Holder’s Stock Unit Account shall be reduced by the
number of Stock Units so forfeited.

          (e) Deferral of Stock Appreciation Rights. The Committee may, in its
discretion, permit Holders to defer receipt of shares of Common Stock issuable
upon the exercise of stock appreciation rights payable solely in Common Stock
(whether granted under this Plan or any other plan sponsored by the Company), in
accordance with such restrictions, terms and conditions as the Committee shall
determine.

          (f) Dividend Equivalents. A Holder’s Stock Unit Account shall be
credited with a number of Stock Units equal in value to the amount of any cash
dividends or stock distributions that would be payable with respect to such
Stock Units had such Stock Units been outstanding shares of Common Stock
(“dividend equivalents”). The number of Stock Units credited with respect to
cash dividends shall be determined by dividing the amount of cash dividends that
would be payable by the Fair Market Value of Common Stock as of the date such
cash dividends would be payable. Dividend equivalents credited to an Holder’s
Stock Unit Account that are attributable to Stock Units that are subject to
vesting and forfeiture restrictions as a result of a deferral of receipt of
restricted stock shall be forfeited at such time as any such underlying Stock
Units are forfeited.

          (g) Distribution of Stock Units. The Stock Units in an Holder’s Stock
Unit Account shall be distributed, or commence to be distributed, to the Holder
only in the form of Common Stock (with fractional shares being payable in cash)
at such time and under such method as shall be provided in the applicable Award
Agreement. A Holder shall be entitled to receive a distribution of one share of
Common Stock for each Stock Unit credited to his or her Stock Unit Account and
cash equal to the Fair Market Value of any fractional Stock Unit credited to his
or her Stock Unit Account. Such distribution shall occur at such time, and
subject to such terms and conditions, as may be specified in the applicable
Award Agreement or as may be otherwise determined by the Committee.

12



--------------------------------------------------------------------------------



 



ARTICLE 10. SHORT-TERM CASH INCENTIVE AWARDS

          10.1. Eligibility. Executive officers of the Company who are from time
to time determined by the Committee to be “covered employees” for purposes of
Section 162(m) of the Code will be eligible to receive short-term cash incentive
awards under this Article 10.

          10.2. Awards.

          (a) Performance Targets. For each fiscal year of the Company, the
Committee shall establish objective performance targets based on specified
levels of one or more of the Performance Goals. Such performance targets shall
be established by the Committee on a timely basis to ensure that the targets are
considered “preestablished” for purposes of Section 162(m) of the Code. Except
to the extent inconsistent with the performance-based compensation exception
under Section 162(m) of the Code, the Committee, in its discretion, but only
under extraordinary circumstances as determined by the Committee, may change any
prior determination of performance targets at any time prior to the final
determination of the Award when events or transactions occur to cause the
performance targets to be an inappropriate measure of achievement.

          (b) Amounts of Awards. In conjunction with the establishment of
performance targets for a fiscal year, the Committee shall adopt an objective
formula (on the basis of percentages of Holders’ salaries, shares in a bonus
pool or otherwise) for computing the respective amounts payable under the Plan
to Holders if and to the extent that the performance targets are attained. Such
formula shall comply with the requirements applicable to performance-based
compensation plans under Section 162(m) of the Code and, to the extent based on
percentages of a bonus pool, such percentages shall not exceed 100% in the
aggregate.

          (c) Payment of Awards. Awards will be payable to Holders in cash each
year upon prior written certification by the Committee of attainment of the
specified performance targets for the preceding fiscal year.

          (d) Negative Discretion. Notwithstanding the attainment by the Company
of the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Holders, to reduce or eliminate
the award that would be otherwise paid.

          (e) Guidelines. The Committee shall adopt from time to time written
policies for its implementation of this Article 10. Such guidelines shall
reflect the intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.

          (f) Non-Exclusive Arrangement. The adoption and operation of this
Article 10 shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Holders hereunder as the Board or Committee, as the case may be, deems
appropriate and in the best of the Company.

13



--------------------------------------------------------------------------------



 



ARTICLE 11. PROTECTION AGAINST DILUTION.

          11.1 Adjustments. In the event of a subdivision of the outstanding
Common Stock, a declaration of a dividend payable in Common Stock, a declaration
of a dividend payable in a form other than Common Stock in an amount that has a
material effect on the price of Common Stock, a combination or consolidation of
the outstanding Common Stock (by reclassification or otherwise) into a lesser
number of Common Stock, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such equitable adjustments as it, in its sole
discretion, deems appropriate in one or more of (a) the number and kind of
securities available for future Awards under Article 3, (b) the limitations set
forth in Section 4.4 or (c) the number and kind of securities subject to
outstanding Awards and the Exercise Price under each outstanding Option. Except
as provided in this Article 11, an Holder shall have no right by reason of any
issue by the Company of stock of any class or securities convertible into stock
of any class, any subdivision or consolidation of shares of stock of any class,
the payment of any stock dividend, or any other increase or decrease in the
number of shares of stock in any class.

          11.2 Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Committee shall notify each
Holder as soon as practicable prior to the effective date of such proposed
transaction. The Committee at its discretion, may provide for an Holder to have
the right to exercise his or her Options and receive payment of other Awards to
the extent determined by the Committee until 10 days prior to such transaction
as to some or all of the Common Stock covered thereby, including Common Stock as
to which the Options would not otherwise be exercisable. In addition, the
Committee may provide that any Company repurchase options applicable to any
shares of Common Stock purchased upon exercise of an Option shall lapse as to
some or all such shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent not previously
exercised or paid, Awards shall terminate immediately prior to the consummation
of such proposed action.

          11.3 Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the continuation of outstanding Awards by the Company (if the
Company is a surviving corporation), for their assumption by the surviving
corporation or its parent or subsidiary, for the substitution by the surviving
corporation or its parent or subsidiary of its own awards for such Awards, for
accelerated vesting and accelerated expiration, or for settlement in cash or
cash equivalents.

          11.4 Awards for Acquired Companies. After any merger, consolidation,
reorganization, stock or asset purchase or similar transaction in which the
Company or a Subsidiary shall be the surviving corporation, the Committee may
grant Options under the provisions of the Plan, pursuant to Section 424 of the
Code or as is otherwise permitted under the Code, in full or partial replacement
of or substitution for stock options granted under a plan of another party to
the transaction whose shares of stock subject to the old options may no longer
be issued following the transaction. The manner of application of the foregoing
provisions to such options and any appropriate adjustments in the terms of such
awards shall be determined by the Company in its sole discretion. Any such
adjustments may provide for the elimination of any

14



--------------------------------------------------------------------------------



 



fractional shares which might otherwise become subject to any awards. The
foregoing shall not be deemed to preclude the Company from assuming or
substituting for stock options of acquired companies other than pursuant to this
Plan.

ARTICLE 12. LIMITATION ON RIGHTS.

          12.1 Retention Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee or
Consultant. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the service of any Employee or Consultant at any time, with
or without cause, subject to applicable laws, the Company’s Certificate of
Incorporation and By-Laws and a written Employment Agreement (if any).

          12.2 Stockholders’ Rights. A Holder shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any shares of
Common Stock covered by his or her Award prior to the time when a stock
certificate for such Common Stock is issued or, in the case of an Option, the
time when he or she become entitled to receive such shares of Common Stock by
filing a notice of exercise and paying the Exercise Price. No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan or in the applicable Award
Agreement.

          12.3 Regulatory Requirements. Any other provision of the Plan,
notwithstanding the obligation of the Company to issue shares of Common Stock
under the Plan, shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required. The Company
reserves the right to restrict, in whole or in part, the delivery of Common
Stock pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Common Stock, to their registration,
qualification or listing or to an exemption from registration, qualification or
listing.

          12.4 Surrender or Substitution of Awards. Any Award granted under the
Plan may be surrendered to the Company for cancellation on such terms as the
Committee and the holder approve. With the consent of the Holder, the Committee
may substitute a new Award under this Plan in connection with the surrender by
the Holder of an equity compensation award previously granted under this Plan or
any other plan sponsored by the Company; provided, however, that no such
substitution shall be permitted without the approval of the Company’s
stockholders in the event that such substitution would be considered a
“repricing” under the rules of any stock exchange or market quotation system on
which the Common Stock is listed. Notwithstanding the foregoing, if the Company
elects or otherwise is required to expense the cost of Options for accounting
purposes, the Committee shall have the ability to substitute, without the
consent of the Holder, Stock Appreciation Rights payable only in Common Stock
for outstanding Options; provided, the terms of the substituted Stock
Appreciation Rights Awards are the same as the terms for the Options and the
difference between the Fair Market Value of the underlying shares and the
Exercise Price of the Stock Appreciation Rights is equivalent to the difference
between the Fair Market Value of the underlying shares and the Exercise Price of
the Options. Any such substitution shall be subject to the approval of the
Company’s stockholders if it would be considered a “repricing” under the rules
of any stock exchange or market quotation

15



--------------------------------------------------------------------------------



 



system on which the Common Stock is listed. If this provision creates adverse
accounting consequences for the Company, it shall be considered void and of no
further effect.

          12.5 Forfeiture of Awards Upon Violation of Restrictive Covenants.
This Section 12.5 shall apply to all Awards granted under this Plan except to
the extent that the applicable Award Agreement provides otherwise.
Notwithstanding any provision in this Plan to the contrary, in any instance
where the rights of the Holder of an Award granted under the Plan extend past
the date of termination of the Holder’s employment, all of such rights shall
immediately and automatically terminate and be forfeited if, in the
determination of the Committee, the Holder at any time during a twenty-four
(24)-month period following his or her termination of employment, directly or
indirectly, either (a) personally or (b) as an employee, agent, partner,
stockholder, officer or director of, consultant to, or otherwise of any entity
or person engaged in any business in which the Company or any of its
Subsidiaries is engaged, or is actively proposing to engage at the time of such
termination of employment, engages in conduct that breaches his or her duty of
loyalty to the Company or any of its Subsidiaries or that is in material
competition with the Company or any of its Subsidiaries or is materially
injurious to the Company or any of its Subsidiaries, monetarily or otherwise,
which conduct shall include, but not be limited to: (i) disclosing or using any
confidential information pertaining to the Company or any of its subsidiaries;
(ii) any attempt, directly or indirectly, to induce any employee of the Company
or any of its Subsidiaries to be employed or perform services elsewhere; or
(iii) any attempt, directly or indirectly, to solicit the trade of any customer
or supplier or prospective customer or supplier of the Company or any or its
Subsidiaries; or (iv) disparaging the Company or any of its Subsidiaries or any
of their respective officers or directors. The determination of whether any
conduct, action or failure to act falls within the scope of activities
contemplated by this Section shall be made by the Committee, in its discretion,
and shall be final and binding upon the holder. A determination that any
particular conduct, action or failure falls outside the scope of activities
contemplated by this Section shall not imply that, or be determinative of
whether, such conduct, action or failure is otherwise lawful or appropriate. For
purposes of this paragraph, an Holder shall not be deemed to be a stockholder of
a competing entity if the Holder’s record and beneficial ownership of equity
securities of such entity amounts to not more than one percent (1%) of the
outstanding equity securities of any company subject to the periodic and other
reporting requirements of the Exchange Act. In the event the existence of any
circumstance which would trigger the forfeiture of an Award pursuant to this
Section 12.5 but for the fact that such Award has previously been converted into
or exercised for other securities of the Company (e.g., upon the exercise of
Options), or converted into cash or other property (e.g., upon the sale by or
for the account of the Holder of Common Stock acquired by him or her upon the
exercise of Options), whether before or after the termination of employment,
then, in such event, such securities, or cash or other property, as the case may
be, shall be deemed to be held in trust for the Company and shall be promptly
paid over to the Company upon demand (net of any amounts that may have been
theretofore actually paid by the Holder to the Company in respect thereof (e.g.,
as the cash exercise price of an Option). By virtue of his or her acceptance of
the Award under the Plan, the Holder shall be irrevocably deemed to have agreed
to be bound by the provisions of this Section 12.5. The Company shall be
entitled to injunctive relief, in addition to any other remedies that it may
have, in the event of any breach by the Holder of this Section 12.5.

16



--------------------------------------------------------------------------------



 



          12.6 Limitation on Transfer. Except as may be provided in the
applicable Award Agreement, and subject to the provisions of Section 5.1(e)
(with regard to Options) and Section 7.2 (with regard to Restricted Stock
Awards), an Holder’s rights and interest under the Plan may not be assigned or
transferred other than by will or the laws of descent and distribution and,
during the lifetime of a Participant, only the Participant personally (or the
Participant’s personal representative) may exercise rights under the Plan. The
Holder’s designated beneficiary may exercise the Holder’s rights to the extent
they are exercisable under the Plan following the death of the Holder.

ARTICLE 13. WITHHOLDING OF TAXES AND MISCELLANEOUS PROVISIONS.

          13.1 General. To the extent required by applicable federal, state,
local or foreign law, an Holder or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Stock or make any cash payment under the Plan until
such obligations are satisfied.

          13.2 Share Withholding. The Committee may permit an Holder to satisfy
all or part of his or her minimum withholding or income tax obligations by
having the Company withhold all or a portion of any Common Stock that otherwise
would be issued to him or her or by delivering (or being deemed to have
delivered) all or a portion of any Common Stock that he or she previously
acquired. Such Common Stock shall be valued at its Fair Market Value as of the
date when taxes otherwise would be withheld in cash.

          13.3 Common Stock Certificates. Notwithstanding anything to the
contrary contained in the Plan, whenever certificates representing shares of
Common Stock subject to an Award are required to be delivered pursuant to the
terms of the Plan, the Company may in lieu of such delivery requirement comply
with the provisions of Section 607.0626 of the Florida Business Corporation Act.
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

          13.4 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to an Holder by the Company, nothing contained herein shall give any such
Holder any rights that are greater than those of a general creditor of the
Company. However, the Company may, in its discretion, establish one or more
vehicles for payment of its obligations under this Plan, including a trust,
known as a “rabbi trust,” for use in funding the benefits under the Plan with a
trustee to be selected by the Company in accordance with a trust agreement
meeting the requirements of Rev. Proc. 92-64, as it may be amended or
supplemented in the future.

17



--------------------------------------------------------------------------------



 



ARTICLE 14. FUTURE OF THE PLAN.

          14.1 Term of the Plan. The Plan shall remain in effect until it is
terminated under Section 14.2, except that no Awards shall be granted after
August 27, 2010.

          14.2 Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. An amendment of the Plan shall be subject
to the approval of the Company’s stockholders only (a) if the amendment
increases the number of shares of Common Stock which are available pursuant to
the Plan (except as provided in Article 3), (b) to the extent required by
applicable laws, regulations or rules (including rules of the applicable stock
exchange or market quotation system on which the Common Stock is listed), or
(c) as to the extent necessary to maintain compliance with Section 162(m) of the
Code (or any successor to such Section). No Awards shall be granted under the
Plan after the termination thereof. The termination of the Plan, or any
amendment thereof, shall not affect any Award previously granted under the Plan.

ARTICLE 15. DEFINITIONS.

          15.1 “Affiliate” means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 80% of such entity.

          15.2 “Award” means any award of an Option, Stock Appreciation Rights,
Restricted Stock, Performance Award, Stock Unit or short-term cash incentive
Award under the Plan.

          15.3 “Award Agreement” means a written agreement between the Company
and an Holder or a written acknowledgment from the Company to an Holder
specifically setting forth the terms and conditions of an Award granted under
the Plan.

          15.4 “Award Period” means, with respect to an Award, the period of
time set forth in the Award Agreement during which specified target performance
goals must be achieved or other conditions set forth in the Award Agreement must
be satisfied.

          15.5 “Board” means the Company’s Board of Directors, as constituted
from time to time.

          15.6 “Change in Control” means the occurrence of any of the following:

          (a) The consummation of any of the following transactions: (i) any
merger, recapitalization or other business combination of the Company with or
into another corporation, or an acquisition of securities or assets by the
Company, pursuant to which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Common Stock would be converted
into cash, securities of another corporation or other property, other than a
transaction in which the holders of Common Stock immediately prior to such
transaction (including any preliminary or other transactions relating to such
transaction) will continue to own at least 50% of the total voting power of the
then-outstanding securities of the surviving or

18



--------------------------------------------------------------------------------



 



continuing corporation immediately after such transaction, (ii) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or
(iii) the liquidation or dissolution of the Company, except in connection with
the voluntary or involuntary declaration of bankruptcy or insolvency under
applicable Federal and/or state law; or

          (b) A transaction in which any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company, an Affiliate of the Company, or any profit-sharing,
employee ownership or other employee benefit plan or similar plan sponsored by
the Company or any of its Subsidiaries, or any trustee of or fiduciary with
respect to any such plan when acting in such capacity, or any group comprised
solely of such entities): (i) shall purchase any Common Stock (or securities
convertible into Common Stock) representing at least 40% of the total voting
power of the then-outstanding securities of the Company for cash, securities or
any other consideration pursuant to a tender offer or exchange offer, without
the prior consent of the Board, or (ii) shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly (in one transaction or a series of transactions), of securities of
the Company representing 50% or more of the total voting power of the
then-outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors; or

          (c) If, during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the entire Board and any new
director whose election by the Board, or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election by the stockholders was
previously so approved, cease for any reason to constitute a majority thereof.

          15.7 “Code” means the Internal Revenue Code of 1986, as amended.

          15.8 “Committee” means the Compensation Committee of the Board, as
further described in Article 2.

          15.9 “Common Stock” means the common stock, par value $0.01 per share,
of the Company.

          15.10 “Company” means Artesyn Technologies, Inc., a Florida
corporation, and its successors.

          15.11 “Consultant” means the consultants, advisors and independent
contractors retained from time to time by the Company and who are not otherwise
deemed to be an Employee. Service as a Consultant shall be considered employment
for all purposes of the Plan other than Section 4.2.

          15.12 “Employee” means a common-law employee of the Company, a Parent
or a Subsidiary.

19



--------------------------------------------------------------------------------



 



          15.13 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          15.14 “Exercise Price” means the amount for which one share of Common
Stock may be purchased upon exercise of such Option, as specified in the
applicable Award Agreement.

          15.15 “Fair Market Value” means, as of the applicable date determined
under the Plan terms or otherwise in the discretion of the Committee, the
opening, closing, actual, high, low or average selling price of Common Stock, as
reported on the composite tape or by NASDAQ/NMS System Statistics, as the case
may be. If an applicable price of Common Stock cannot reasonably be determined
as provided in the preceding sentence, the Fair Market Value of Common Stock
shall be determined by the Committee in good faith on such basis as it deems
appropriate. The determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

          15.16 “Holder” means an Employee Consultant of the Company, a Parent
or a Subsidiary who has received an Award under the Plan.

          15.17 “ISO” means an incentive stock option described in Section
422(b) of the Code.

          15.18 “NSO” means a stock option not described in Sections 422 or 423
of the Code.

          15.19 “Option” means an ISO or NSO granted under the Plan and
entitling the holder to purchase Common Stock.

          15.20 “Outside Director” means a member of the Board who is not an
Employee.

          15.21 “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 80% or more of the
total combined voting power of all classes of stock in one or the other
corporations in such chain. A corporation that attains the status of a parent on
a date after the adoption of the Plan shall be considered a parent commencing as
of such date.

          15.22 “Performance Awards” means Awards granted in accordance with
Article 8.

          15.23 “Performance Goals” means one or more of the following metrics:
operating income, operating profit (earnings from continuing operations before
interest and taxes), return on net assets, earnings before taxes, depreciation
and amortization, operating profit (earnings before depreciation and
amortization), earnings per share, return on investment or working capital,
return on stockholders’ equity, economic value added (the amount, if any, by

20



--------------------------------------------------------------------------------



 



which net operating profit after tax exceeds a reference cost of capital) and
sales, any one of which may be measured with respect to the Company or any one
or more of its Subsidiaries and either in absolute terms or as compared to
another company or companies, and quantifiable, objective measures of individual
performance relevant to the particular individual’s job responsibilities.

          15.24 “Plan” means this Artesyn Technologies, Inc. 2000 Performance
Equity Plan, as amended and restated effective March 5, 2004, and as further
amended from time to time.

          15.25 “Restricted Stock” means Common Stock awarded upon the terms and
subject to the restrictions set forth in Article 7.

          15.26 “Restricted Stock Units” means Stock Units awarded upon the
terms and subject to the restrictions set forth in Section 9.3(b).

          15.27 “Retirement” means the Holder’s termination of employment at or
after attaining age 65 or early or normal retirement under a pension plan or
arrangement of the Company, a Parent or a Subsidiary in which the Holder
participates.

          15.28 “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, as the same may be
amended from time to time, and any successor rule.

          15.29 “Stock Appreciation Rights” means awards granted in accordance
with Article 5.

          15.30 “Stock Unit” means a unit of value, equal at any relevant time
to the Fair Market Value of a share of Common Stock, established by the
Committee as a means of measuring the value of an Holder’s Stock Unit Account,
and shall include Restricted Stock Units.

          15.31 “Stock Unit Account” means the bookkeeping account maintained by
the Committee on behalf of each Holder who is credited with Stock Units and
dividend equivalents thereon pursuant to Section 9.3.

          15.32 “Stock Option Gain” means, with respect to the exercise of a NSO
(whether an option granted under this Plan or any other plan sponsored by the
Company), the number of shares of Common Stock issuable with respect to such
exercise that exceed the number of shares of Common Stock delivered to the
Company (or deemed delivered to the Company) as payment of the exercise price
for such stock option.

          15.33 “Subsidiary” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 80% or more of the total combined voting power of all classes of
stock in one or the other corporations in such chain. A

21



--------------------------------------------------------------------------------



 



corporation that attains the status of a subsidiary on a date after the adoption
of the Plan shall be considered a subsidiary commencing as of such date.

22